FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 17, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 CHRIS E. BANKSTON; DIANE R.
 BANKSTON,
               Plaintiffs–Appellants,                    No. 09-1258
          v.                                (D.C. No. 08-CV-02233-WYD-MEH)
 INTERNAL REVENUE SERVICE,                                 (D. Colo.)
               Defendant–Appellee.


                           ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously to grant the parties’ request for a decision on the briefs

without oral argument. See Fed. R. App. P. 34(f).

      Plaintiffs, Chris and Diane Bankston, filed suit against the Internal Revenue

Service seeking monetary damages and injunctive relief based on the IRS’s

issuance of notices of levy against Mrs. Bankston for a total amount of

$18,877.53 in unpaid federal taxes. Plaintiffs alleged that they are not subject to

federal income taxes because they are each “a domiciled natural person and one


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
of the people.” (R. at 12.) The magistrate judge recommended denial of their

motion for a temporary restraining order based upon, inter alia, lack of subject

matter jurisdiction. The magistrate judge also recommended dismissal of their

complaint for lack of subject matter jurisdiction, among other reasons. The

district court adopted the magistrate judge’s recommendations and dismissed the

case.

        Nothing in Plaintiffs’ briefs or the authorities cited therein persuades us

that the district court had subject matter jurisdiction over Plaintiffs’ claims

against the IRS and the U.S. government. For substantially the reasons given by

the magistrate judge and district court, we AFFIRM the district court’s denial of

a temporary restraining order and dismissal of the complaint for lack of subject

matter jurisdiction.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -2-